      Case 19-15835-VFP           Doc 6      Filed 03/22/19 Entered 03/22/19 15:26:05                Desc OSC
                                          File Documents Page 1 of 2
Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 19−15835−VFP
                                         Chapter: 13
                                         Judge: Vincent F. Papalia

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Patrick Trainor
   192 Boulevard
   Hasbrouck Heights, NJ 07604
Social Security No.:
   xxx−xx−8239
Employer's Tax I.D. No.:


                          ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                            DISMISSED FOR FAILURE TO FILE DOCUMENTS

             The Court having noted that the debtor filed a petition on March 22, 2019, and did not file the
following documents:

         Summary of Assets/Liabilities and Stat Info, Declaration About An Individuals Scheds, Statement of
Financial Affairs For Individuals, Statement of Your Current Monthly Income & Calc of Commitment
Period(122C−1), Calculation of Your Disposable Income (122C−2) − If Applicable, Ch. 13 Plan and Motions
(LOCAL FORM), Schedules A/B,C,D,E/F,G,H,I,J.

             The court having noted that the debtor's case was converted to chapter 13 on , and that the Court's local
form, Chapter 13 Plan and Motions has not been filed,

     It is hereby

    ORDERED that the above document(s) must be received by the Clerk on or before 4/5/19 or the case will be
dismissed.

     If you object to dismissal you may file an Application to Extend Time to File Missing Documents or a written
request for a hearing with the Clerk of the Bankruptcy Court at the address above. The Application or request must
be received by the Clerk no later than 4/5/19.

     If an Application to Extend Time to File Missing Documents is filed, the Court will either grant or deny your
request and enter an order.

    If you file a written request for a hearing, you or your attorney must appear at a hearing to be held before the
Honorable Vincent F. Papalia on

Date: April 18, 2019
Time: 10:00 AM
Location: Courtroom 3 B
Address: Martin Luther King, Jr . Federal Building
           50 Walnut Street
           3rd Floor
           Newark, NJ 07102
     Case 19-15835-VFP   Doc 6      Filed 03/22/19 Entered 03/22/19 15:26:05   Desc OSC
                                 File Documents Page 2 of 2

IMPORTANT: THE MOST RECENT VERSION OF EACH DOCUMENT MUST BE FILED.




Dated: March 22, 2019
JAN: nds

                                       Vincent F. Papalia
                                       United States Bankruptcy Judge
